Title: The American Peace Commissioners to Rodolphe-Ferdinand Grand, 22 May 1783
From: American Peace Commissioners,Franklin, Benjamin,Adams, John,Jay, John,Laurens, Henry
To: Grand, Rodolphe-Ferdinand


          
            Sir,
            Paris May 22: 1783.
          
          We have received the Letter you did us the honour to write us on the 10th. Day of this
            Month, containing a brief State of the affairs of the United States in your hands.
          We see the Difficulties you are in, and are sorry to say that it is not in our Power to
            afford you any Relief.
          We have the Honour to be &c.
       
            To Mr. Grand.
         
        